NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EDWARD S. DESMORE, SR.,
Claimant-Appellan,t,
V. .
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010~7135
Appea1 from the United States Court of Appeals for
Veterans C1ai1ns in case no. 08-2488, Judge Mary J.
Schoe1en.
ORDER
EdWard S. Desm0re, Sr. has not responded to the
eourt’s September 16, 2010 order directing him to show
cause why his appeal should not be dismissed as un-
timely.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The appeal is dismissed
(2) Each side shall bear its own costs.

DESMORE V. DVA
2
FoR THE CoURT
N0v 3 0 mm /s/ Jan Horbaly
Date J an Horba1y
cc: EdWard S. Desmore, Sr.
Michae1 N. O’Connell, Jr., Esq.
Clerk
s17 p|LE?_
U.S. COURT 0F LS FOR
THE FEDERAL Cll%U|T
- NOV 301 2010
JAN HORBAL¥
CLElK